Title: From James Madison to John Shaw, 15 July 1801
From: Madison, James
To: Shaw, John


Sir,
Departmt. of State 15th. July 1801.
Your ship being loaded with a Cargo, the property of the United States and intended for Algiers, you are to proceed to Sandy hook, and take under your convoy, the Ship Peace & Plenty bound to Tunis, with a Cargo of Military & Maratime Stores also the proporty [sic] of the United States, and such Mercht. Vessels as may be ready to join you. You will then make the best of your way with the Convoy to Gibralter, where you will touch for advice whether our peace with Barbary remains unbroken, and for this purpose you will address yourself to John Gavino Esqr. our Consul there. If you find we are at peace with all the Barbary Powers you will proceed in company with the Peace & Plenty towards Algiers, & leave her off that Port to Continue her voyage to Tunis. If we shall be at War with Tunis, both Vessels are to Deliver their Cargoes at Algiers. If we are at War with Algiers & at Peace with Tunis you are to Convoy the Peace & Plenty to that Port, and then proceed to the most convenient Neapolitan, Tuscan, Austrian or other neutral Port, & Sell your Cargo to the best advantage on account of the United States. As most of it is by some of the Belligerent powers considered contraband, you are Strictly enjoined not to Sell it in any other than a Neutral Port, and if you find Naples Tuscany or Austria in a State of War you will avoid the Ports of all or any of them who may be engaged in it. If Tunis as well as Algiers shall have broken their Peace with us, you are to take the Peace & Plenty with you & sell her Cargo in a neutral Port in like manner. If Tripoli should alone be hostile to us, the Peace & Plenty must be escorted to the Port of her destination either by your own Ship or some other adequate convoy. It is known to you that Commodore Dale is cruzing in the Mediteranean with three frigates and a sloop of War. From him, should you fall in with him, you may obtain the necessary advice as to the state of our affairs, & Convoy in case of need. In case you go to Algiers your Cargo is to be delivered to Richard OBrien Esqr. our Consul General or in his abcence, the person who may be there charged with the affairs of the United States.
John Mattheiu is our Consul at Naples, Thomas Appleton at Leghorn and John Lanson at Trieste. Wishing you a Safe & fortunate Voyage I am Your most Obdt. Servant
(Signed)   James Madison
 

   
   Tr (DNA: RG 45, A–11 file). Headed: “Instructions to Capt. John Shaw Commander of the United States Frigate George Washington.” Marked: “A true Copy.”



   
   For a similar letter to Capt. Richard Wood of the Peace and Plenty, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:513–14.


